DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
Claims 1-20, 22, 23, 34, and 35 are canceled. 
Claims 36-38 are new.
Information Disclosure Statement
The sixteen IDS received on July 14, 2022 and the IDS received on September 9, 2022 are acknowledged and are being considered by the Examiner.
Drawings
Figure 29A-D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Figures 29A-D are copied from Margulies et al.’s publication (Nature, September 2015, vol. 437, pages 376-380; Figures 1 and 2).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Rejection – New Grounds, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 24-33, and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection.
Claim 21 has been amended to recite that the droplets comprising nucleic acid amplification products are removed from the microfluidic device and the droplets are spatially distributed into a two dimensional sheet, wherein the droplets on the two dimensional sheet are simultaneously imaged.
The application as filed does not have support for the limitation.  Applicants point to page 85, lines 26-27 and page 6, lines 10-13 for support.  However, none of the referred sections of the specification provides any support for the intact emulsion products being removed from the microfluidic device wherein the amplification products were generated and spatially distributed onto a 2D sheet, wherein the intact droplets thereon are simultaneously imaged.
There is simply no support the amendment.  Applicants are welcomed to provide page and line number of the specification where such support could be found.
The new matter must be removed.
Claim Rejections - 35 USC § 103
The rejection of claims 21 and 24-33 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knapp et al. (US 2004/0224325 A1, published November 2004) in view of Dorfman et al. (Analytical Chemistry, 2005, vol. 77, pages 3700-3704), made in the Office Action mailed on April 11, 2022 is withdrawn in view of the Amendment received on July 1, 2022.  Specifically, there is no motivation to modify the device of Knapp et al. to remove the droplets from said device only to spatially distribute them on a separate 2-D sheet for detection.
Conclusion
	No claims are allowed. 
	Claims are free of prior art.
	The prior art teaches a method of performing amplification of nucleic acids in emulsion droplets via a microfluidic device.  The generated droplets are collected and are ruptured so as to release the nucleic acids therein which are bound to beads, wherein the released beads-nucleic acids are loaded onto a 2D sequencing chip (Margulies et al., Nature, September 2005, vol. 437, pages 376-380).  Therefore, there is no motivation to load the intact emulsion particles onto the 2D sequencing chip because they must first be ruptured and collected.
	The prior art (Hindson et al., Analytical Chemistry, 2011, vol. 82, no. 22, pages 8604-8610) also teach droplet digital PCR, wherein the amplification of nucleic acids are performed in a plurality of emulsion products.  However, the detection of the droplets is performed while flowing in a channel through a detector.  This eliminates the requirement of a large number of partitions on a 2D array for achieving Poisson Distribution.  Therefore, there is no motivation to perform a droplet digital PCR and flow the resulting contents onto a 2D sheet for imaging them afterwards.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        November 2, 2022
/YJK/